Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 4/17/2019.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 4/24/19 were filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 16-17 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Each of claims 16-17 and 19 includes a control system, but the applicant’s specification doesn’t clearly define which structure the control system is drawn to. Par [0042], lines 6-13 of the applicant’s specification discloses that the control system may be internal or external to the memory device, but the specification doesn’t disclose the specific structure that the claimed system is implemented as.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3, 7-9, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2015/0372678).
With respect to claim 1, Zhang et al teaches a device (par [0004], lines 1-5, “gate driver”) comprising:
a first recording circuit (par [0015], lines 1-10, which discloses a gate driver integrated circuit for monitoring drain voltage and a comparator used to compare drain voltage to a referenced voltage in order to detect a short circuit condition) configured to track a first duration of time that a circuit experiences a first operating condition via a first property degradation (par [0020], lines 15-21, which discloses generating timer results corresponding to a detected short circuit condition and time period where the voltage is below the predefined reference value); and 
a first detector circuit (par [0018], lines 1-7, “detection circuitry”) configured to generate a first alarm at least in part by comparing an output from the first recording circuit to a first alarm reference voltage (par [0020], lines 5-15, which discloses generating an alarm upon determining that the drain voltage is greater than a predetermined reference voltage).
With respect to claim 2, Zhang et al teaches wherein the first detector circuit is configured to couple to a control system (par [0005], “coupled to drive an external MOFSET transistor).
With respect to claim 3, Zhang et al teaches wherein the control system performs a preventive operation in response to receiving the first alarm (par [0015], lines 13-16, which discloses the control circuitry preventing damage in the event of a short circuit condition).
With respect to claim 7, Zhang et al teaches a plurality of additional backup transistors used to track the duration of time in response to the circuit being operated in the first operating condition longer than an operational time period of one transistor (par [0025], lines 10-15 and par [0030], lines 5-15, which discloses a secondary NMOS transistor for monitoring the drain voltage during a masking time longer than time period used to detect whether or not the drain voltage is greater than the reference voltage).
With respect to claim 8, Zhang et al teaches a second recording circuit configured to track a second duration of time that the circuit experiences a second operating condition via a second property degradation of a transistor (par [0028] & [0030], lines 7-12, which disclose using associated driver circuitry for determining a time period for when the drain voltage is greater than a specified threshold until a transistor gate is fully charged).
With respect to claim 9, Zhang et al teaches wherein the first recording circuit and the second recording circuit are configured to output respective voltage values to the first detector circuit (par [0004], lines 10-15, which discloses outputting a first value for when the drain voltage is less than the reference voltage and a second value for when the drain voltage is greater than the reference voltage).

With respect to claim 15, Zhang et al teaches:
a memory device configured to be operated to exceed a first operational parameter (par [0025], lines 10-15 and par [0030], lines 5-15, which disclose NMOS transistors for monitoring the drain voltage during a masking time longer than time period used to detect whether or not the drain voltage is greater than the reference voltage);
a recording circuit configured to track a duration of time that the memory device is operated to exceed the first operational parameter (par [0020], lines 10-21, which discloses circuitry implemented to determine the time period in which the monitored voltage drops below a referenced voltage level and above the referenced voltage level); and
a sensitivity detector configured to determine whether to generate an alarm based at least in part on a comparison of an output from the recording circuit to a first alarm reference voltage (par [0020], lines 5-15, which discloses generating an alarm upon a comparator determining that the monitored drain voltage is greater than a predetermined reference voltage).
With respect to claim 16, Zhang et al teaches a control system communicatively coupled to the sensitivity detector, wherein the control system performs a preventive operation in response to receiving the alarm (par [0015], lines 13-16, which discloses the control circuitry preventing damage in the event of a short circuit condition).
With respect to claim 17, Zhang et al teaches wherein the control system is configured to change an operation of the memory device such as to decrease a likelihood that the memory device is operated to exceed the first operational parameter (par [0003], lines 7-10, which discloses the driver circuit lowering the gate-source voltage level upon the drain –source voltage exceeding a reference voltage value).
With respect to claim 20, Zhang et al teaches wherein first operational parameter comprises a row hammering parameter, an accessing parameter, a temperature parameter, a voltage load parameter (par [0014], lines 16-18, “desired voltage and current”), a current load parameter, a stress parameter, or any combination thereof.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4-6 and 10-13 are rejected under 35 USC 103 as being unpatentable over Zhang et al (US 2015/0372678) in view of Suzuki et al (US 2020/0341047).
With respect to claim 10, Zhang et al teaches:
 outputting a drain voltage of the transistor to a sensitivity detector (par [0004], lines 3-9, which discloses draining voltage of a NMOS transistor to a voltage comparator),
determining whether the drain voltage is greater than or equal to a reference alarm voltage (par [0020], lines 5-15, which discloses determining that the drain voltage is greater than a predetermined reference voltage); and
generating an alarm signal in response to the determining that the drain voltage is greater than or equal to the reference alarm voltage (par [0020], lines 5-15, which discloses generating an alarm upon determining that the drain voltage is greater than a predetermined reference voltage).
Zhang et al does not explicitly teach applying a stress voltage to a gate of a transistor for a duration of time and wherein an amplitude of the drain voltage is adjusted in response to the duration of time.
	Suzuki et al further teaches the specified limitations, including applying a stress voltage to a gate of a transistor for a duration of time (fig. 8a-10 and par [0009], which disclose supplying a stress current to an element during a monitored period of time) and wherein an amplitude of the drain voltage is adjusted in response to the duration of time (par [0086-0087], which disclose adjusting drain electrode voltage over a predetermined time period).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the circuit voltage management environment of Suzuki et al within the circuit status detection and monitoring system of Zhang et al would provide the predictive result of improved system performance when prevention of circuit-based degradation as disclosed in par [0011], lines 6-11 of Suzuki et al). 

Regarding claim 4, Zhang et al does not explicitly teach a second detector circuit configured to generate a second alarm at least in part by comparing the output from the first recording circuit to a second alarm reference voltage.
	Suzuki et al further teaches the specified limitations, including a second detector circuit configured to generate a second alarm at least in part by comparing the output from the first recording circuit to a second alarm reference voltage (par [0069], lines 11-15, which discloses an external alarm triggered when the secondary calculated values is larger than a reference value).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the circuit voltage management environment of Suzuki et al within the circuit status detection and monitoring system of Zhang et al would provide the predictive result of improved system performance when prevention of circuit-based degradation and deterioration in actual-use time is performed without requiring breaking or pausing of the device (as disclosed in par [0011], lines 6-11 of Suzuki et al). 

Regarding claim 5, Zhang et al does not explicitly teach wherein the second alarm reference voltage is at least twice as large as the first alarm reference voltage.
	Suzuki et al further teaches the specified limitations, including wherein the second alarm reference voltage is at least twice as large as the first alarm reference voltage (par [0010], lines 1-5 & [0069], lines 11-15, which disclose the calculated .DELTA.Vgs value being exponentially larger than the reference value).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the circuit voltage management environment of Suzuki et al within the circuit status detection and monitoring system of Zhang et al would provide the predictive result disclosed regarding claim 4. 

Regarding claim 6, Zhang et al does not explicitly teach wherein the first property degradation is tracked via the first recording circuit permitting a stress voltage to be applied to a transistor gate in response to the circuit being operated in the first operating condition.
	Suzuki et al further teaches the specified limitations, including wherein the first property degradation is tracked via the first recording circuit permitting a stress voltage to be applied to a transistor gate in response to the circuit being operated in the first operating condition (par [0009], lines 6-11, “deterioration is determined based on information including the .DELTA.Vgs”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the circuit voltage management environment of Suzuki et al within the circuit status detection and monitoring system of Zhang et al would provide the predictive result disclosed regarding claim 4. 
Regarding claim 11, Zhang et al teaches performing a preventive operation in response to the alarm signal (par [0015], lines 13-16, which discloses the control circuitry preventing damage in the event of a short circuit condition).
Regarding claim 12, Zhang et al does not explicitly teach wherein the stress voltage is configured to be applied in response to a switch closing, wherein the switch is configured to close in response to receiving a suspicious activity signal.
Suzuki et al further teaches the specified limitations, including wherein the stress voltage is configured to be applied in response to a switch closing, wherein the switch is configured to close in response to receiving a suspicious activity signal (par [0010], lines 16-26, which discloses bringing the switching element to an off state in the event of deterioration determination).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the circuit voltage management environment of Suzuki et al within the circuit status detection and monitoring system of Zhang et al would provide the predictive result disclosed regarding claim 10. 

Regarding claim 13, Zhang et al wherein the amplitude of the drain voltage increases proportionally to the duration of time (par [0016], line 5-15, “slew rate of the drain voltage”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210205